Citation Nr: 0948644	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  08-37 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back condition, 
to include as secondary to the service-connected left knee 
disability.  

2.  Entitlement to service connection for degenerative joint 
disease of the right knee, to include as secondary to the 
service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from October 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied entitlement to the 
benefits currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in St. Petersburg, Florida in 
March 2009 to present testimony on the issues on appeal.  The 
hearing transcript has been associated with the claims file.

The issue of service connection for a right knee condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

On March 9, 2009, prior to the promulgation of a decision in 
this appeal, the Board received written notification from the 
appellant requesting withdrawal of the issue of entitlement 
to service connection for a back condition.  The Veteran 
confirmed his intent to withdraw this issue during the March 
2009 hearing before the Board.  




CONCLUSION OF LAW

The criteria for an appellant's withdrawal of an issue on 
appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn the issue of 
service connection for a back condition and, hence, there 
remains no allegation of error of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is hereby dismissed.


ORDER

The issue of entitlement to service connection for a back 
condition is dismissed. 


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to 
service connection for a right knee condition is ready for 
Board adjudication.  See 38 C.F.R. § 19.9 (2009).  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

Specifically, the United States Court of Appeals for Veterans 
Claims has held that a medical examination report must 
contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a 
medical opinion must support its conclusion with an analysis 
that the Board can consider and weigh against any contrary 
opinions).  Here, the March 2007 VA examination report is 
inadequate for the purpose of a service connection 
determination in that it does not provide a rationale or 
medical basis to support the examiner's opinion that the 
Veteran's right knee condition is less than likely related to 
his left knee condition.  VA examination, March 2007.   

Furthermore, the examiner stated "Diagnosis on the right 
knee is degenerative spondylarthritis."  Id.  Although 
likely to be a typographic error, the stated diagnosis is 
problematic as spondylarthritis is explicitly defined as 
arthritis of the spine, rather than a condition pertinent to 
the knee.  Dorland's Illustrated Medical Dictionary 1779 
(31st ed. 2007).  In order to clarify the diagnosis of the 
Veteran's right knee disability and obtain an adequately 
supported medical opinion regarding the relationship, if any, 
between the Veteran's right knee condition and his service-
connected left knee condition, a new VA examination is 
necessary.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006); 
38 C.F.R. § 3.159(c)(4) (2009).  

As instructed below, the examiner must provide sufficient 
detail to enable VA to consider all relevant theories of 
entitlement to service connection.  See Szemraj v. Principi, 
357 F.3d 1370, 1373 (Fed. Cir. 2004) (finding that when 
determining service connection, all theories of entitlement 
must be considered) citing Roberson v. West, 251 F.3d 1378, 
1384 (Fed. Cir. 2001) (stating that consideration must be 
given to "all potential claims raised by the evidence, 
applying all relevant laws and regulations"). 

The Board also notes that with the exception of limited 
mental health records,  the most recent VA treatment records 
that have been associated with the claims file are dated in 
June 2006.  All relevant VA treatment records created since 
that time should be obtained and associated with the claims 
file.  
Finally, in support of the claim that the Veteran's left knee 
disability has caused or aggravated his right knee condition, 
the Veteran has requested assistance in obtaining medical 
records regarding treatment for his left knee provided from 
1990 to 1992 at the Sepulveda Outpatient Clinic in North 
Hills, California.  See VA Form 21-4142, June 2006.  The RO 
duly attempted to obtain these records, but was notified that 
the requested records had been transferred to Oakland Park VA 
Outpatient Clinic (OPC) in Florida in July 1992.  See, e.g., 
Formal finding on the unavailability of records, July 2007.  

Nonetheless, as the evidence of record indicates that these 
records are still in the custody of VA, they must be obtained 
and associated with the record.  38 C.F.R. § 3.159(c)(2) 
(2009) (stating that VA must make as many requests as 
necessary to obtain relevant records from a Federal agency or 
determine that further requests would be futile).  To this 
end, the Board is unable to identify a currently operating VA 
outpatient clinic in Oakland Park, Florida.  Upon remand, the 
RO/AMC is asked to determine the current location of the 
identified records and associate copies thereof with the 
claims file.  If these records cannot be located, a written 
determination of such is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file all outstanding VA 
treatment records for this Veteran from 
June 2006 forward.  The Board is 
particularly interested in any records 
of treatment from 1990 to 1992 at the 
Sepulveda Outpatient Clinic in North 
Hills, California.

2.  Determine the availability of VA 
treatment records from 1990-1992 that 
were reportedly transferred from a 
California jurisdiction to Oakland Park 
VA Outpatient Clinic in Florida in July 
1992.  If available, obtain the records 
requested by the Veteran.  




3.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the RO 
must so specifically state, and the 
documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which may 
ultimately prove unsuccessful, must be 
documented in the claims folder.

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his currently diagnosed 
right knee disorder.  The Veteran's 
claims file and a copy of this remand 
should be made available to the 
examiner for review.  All necessary 
studies and tests must be conducted. 

The examiner is then requested to:
(a)  Identify any currently diagnosed 
right knee disability;
(b)  Opine whether any current right 
knee disability was incurred in or 
aggravated by active military service;
(c)  Identify whether it is at least as 
likely as not, based upon the evidence 
of record, that any right knee 
arthritis was present within one year 
from discharge from active military 
service; 
(d)  Opine whether it is at least as 
likely as not that any current right 
knee disability was caused or 
permanently aggravated by the Veteran's 
service-connected left knee disability 
(Aggravation is defined for legal 
purposes as a permanent worsening of 
the underlying condition versus a 
temporary flare-up of symptoms).  

Each opinion provided should include a 
medical rationale to support the 
conclusion reached. 

5.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the Veteran, he 
and his representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and his representative must be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


